Citation Nr: 1111475	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-35 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an apportionment of the Veteran's VA benefits for S.H.W., IV, the Veteran's dependent minor child.


REPRESENTATION

Appellant is unrepresented

Veteran (Appellee) is represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and the Veteran

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to December 1979.  The appellant is the ex-wife of the Veteran and the mother of S.H.W., IV, who is the Veteran's minor child.  The appellant seeks apportionment on behalf of the child S.H.W.  The appellee is the Veteran.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2005 special apportionment decision by the RO in Montgomery, Alabama.  In that decision, the RO denied the appellant's claim for apportionment of the Veteran's VA disability compensation for herself and her three sons (two, the Veteran's stepsons; one, the Veteran's son).  The appellant appealed this decision.  While the appeal has been pending, the appellant and the Veteran divorced, and the Veteran's stepsons each reached the age of 23 and ceased being dependents.  The appellant has continued her appeal; she is seeking apportionment for the Veteran's son, who is a minor.

The Board remanded this appeal in May 2009 and May 2010 for additional procedural and evidentiary development, and the case was subsequently returned to the Board.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.   Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran is currently in receipt of VA disability compensation benefits at the 100 percent rate.

2.  S.H.W., IV, was born to the Veteran and the appellant in February 1997, and has resided with the appellant since July 2007.

3.  The appellant and the Veteran were divorced in February 2006; from that date until July 2007, the parties had joint custody of the minor child S.H.W., and neither party was required to pay child support.

4.  Since July 2007, the Veteran's minor child, S.H.W., does not reside with the Veteran; he resides with the appellant who is the custodial parent.

5.  Since July 2007, the Veteran has not contributed reasonably to the support of his minor child S.H.W., IV; and apportionment of his VA compensation benefits to the appellant on his behalf of 20 percent of his VA compensation per month does not cause hardship.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA compensation benefits on behalf of the minor child (S.H.W., IV) of the appellant and the Veteran are met from July 2007.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that an apportionment of the Veteran's VA disability compensation benefits should be awarded on behalf of their son, S.H.W., IV.  She asserts that the Veteran is not fulfilling his court-ordered child support obligations.

The Veteran contends that his compensation benefits should not be apportioned. Thus, the provisions of 38 U.S.C.A. § 7105A regarding simultaneously contested claims are for application, and certain procedures must be followed.

Notice and Assistance

This appeal concerns a benefit provided under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  VA rules do, however, include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 U.S.C.A. § 7105A; 38 C.F.R. §§ 19.100, 19.101, and 19.102.

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  The applicable contested claims procedures were not, however, initially followed in this case.  Pursuant to Board remands in May 2009 and May 2010, the RO did take remedial action and ensured that appropriate notification was dispatched to each of the parties to the contested claim.  The RO provided both parties (the appellant and the Veteran) with remedial notices and determinations related to the contested claim, and advised both parties of the applicable law and regulations.  The claim was subsequently adjudicated in a supplemental statement of the case, and thus any presumed prejudice associated with the delayed timing is rebutted.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

After sending many requests, VA has obtained financial information from the appellant and the Veteran, although the Veteran has not provided current financial information as requested in the RO's letters dated in June and July 2010.  Both parties have been given the opportunity (if desired) to give testimony before the Board.  The appellant testified before the Board in March 2009, and the Veteran testified before the RO in February 2010.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and neither party has contended otherwise.  To the extent that either party has not submitted pertinent information, they have been fully advised of the need to do so and have apparently chosen not to do so.  The Board therefore concludes that neither the appellant nor the Veteran is prejudiced by a decision on the claim at this time.

Law and Regulations

A veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450. See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving dependents additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

Analysis

The record reflects that the appellant and the Veteran were married in May 1996, and they were divorced in February 2006.  Prior to the divorce, they had one child, S.H.W., IV, who was born in February 1997.  Both parties state that the child lived with the Veteran in 2005.  Court records from the state of Alabama reflect that after the February 2006 divorce, the Veteran and the appellant initially shared joint custody of the child, and neither party was ordered to pay child support, but in July 2007, the appellant was awarded primary custody of the child, and the Veteran was ordered to pay child support for the child.  See Alabama court orders dated in February 2006 and July 2007.

Records reflect that the Veteran is currently in receipt of VA service-connected disability compensation, and his combined service-connected disability rating was 70 percent from May 30, 2002, and 100 percent since August 20, 2008.  Since May 30, 2002, the Veteran has been receiving additional money from VA for his dependent, S.H.W., IV.  The evidence reflects that the Veteran has not worked in several years.

By a letter to the Veteran dated in May 2004, the RO informed him that it was paying him as a veteran with three dependents (his then spouse, child, and two stepchildren).

When the appellant filed her initial apportionment claim in April 2005, she was separated from the Veteran, but not yet divorced.  As the Veteran and the appellant were divorced in February 2006, the appellant is not entitled to apportionment benefits for herself as, effective February 2006, she is no longer a dependent of the Veteran.  See 38 C.F.R. § 3.350(a).  Their child S.H.W., IV, was born in February 1997, is a minor, and is potentially eligible to receive apportionment benefits.  38 C.F.R. § 3.452(a).

A review of the file reflects that in August 2005, the appellant stated that the child S. lived with the Veteran temporarily, and that they were going to court to determine future custody arrangements.  She said her current income was "over $280" per month, and listed expenses totaling $841 per month.  She provided pay statements from her employer showing that her monthly gross pay ranged between $318 to $433 per month.  She submitted insurance statements showing that the child S. was covered by health insurance.  She stated that the Veteran had not paid any money to her or her children.

In September 2005, the Veteran stated that his only income was VA disability compensation totaling $1500 per month, at the 70 percent rate, and that he had not been able to work since November 2004 due to back and leg disabilities.  He stated that he was a full-time student.  He listed expenses totaling $2,500 per month, which included expenses for S.'s after-school daycare, school lunches, activities, clothing and health insurance.  He also reported additional expenses for the month of September 2005 for school supplies and clothes, and a babysitter on one occasion, with total monthly expenses of $2,850.  His own expenses included rent, electricity, phone, cell phone, storage fees, water, car payment, car insurance, loan payment, court costs, pharmacy, laundry, food, fuel for his car, Direct TV, and cigarettes.  He said he maintained a household for himself and the minor child S.H.W., that he had primary custody of S., and he contributed an average of $2,500 monthly to support his dependents, including the appellant and two adult stepsons.  He asserted that he had totally supported S.H.W., the appellant and his two stepsons since May 1996.  He stated that his only savings was $57, and that he was the lienholder on two vehicles, a 1998 Pontiac Grand Am, and a 1992 Chevrolet truck.  He said he had never stopped helping the appellant and her children, and had provided significant funds to the appellant and her stepsons in the past two years.  He stated that the appellant was employed.

In an October 2005 special apportionment decision, the RO determined that the child S. was in the custody of the Veteran, and that the Veteran was providing for his family.

A January 2006 VA social work note reflects that the Veteran reported that he was not able to work due to asthma, and planned to apply for disability benefits from the Social Security Administration (SSA) and unemployability once his divorce was final.  He said he had to drop out of school due to medical problems.

February 2006 court records from the state of Alabama reflect that the parties were divorced and joint custody of the child S. was ordered.  The court found that neither party was required to pay child support in light of the joint custody arrangement.

In June 2006, in connection with his claim for a total disability compensation rating based on individual unemployability (TDIU rating), the Veteran reported that he had not worked since November 2004, and for the first time informed VA that he previously received workers' compensation, which terminated at the end of May 2005.

By statements dated in February 2006, March 2006, and April 2006, the appellant and her other two sons (the Veteran's stepsons) stated that the Veteran had not given them any money since he began receiving VA compensation, despite the fact that he was receiving additional VA compensation for them as his dependents.

A January 2007 VA examination report reflects that the Veteran lived with his son.

A July 2007 court order from the state of Alabama reflects that child support and custody of the child S. were modified.  The court found that joint custody had been unsuccessful, and awarded primary custody of S. to the appellant, with visitation rights awarded to the Veteran.  The Veteran was ordered to pay child support to the appellant on behalf of the child S., in the amount of $169.19 per month, beginning in August 2007.  The court imputed a minimum wage of $893 per month to the appellant, i.e., minimum wage, which it found her capable of earning.  It was noted that the child S. had medical insurance coverage through Medicaid.  Each parent was ordered to pay half of S.'s medical and dental expenses.

In letters received in September and October 2007, the appellant stated that the Veteran had not paid any child support for S.  In November 2007, she reported that she did not receive any child support from the Veteran, despite a court order.  She said her income averaged $600 to $650 per month, because she had to work around her son S.'s school schedule.  She said he had attention-deficit hyperactivity disorder (ADHD) and special needs and she could not find anyone to babysit him.

By a statement dated in November 2007, the Veteran said he had visitation with his son for 10 to 14 days per month.  He said he had applied for SSA disability benefits with additional entitlement for his son, which would result in $500 per month being sent to the appellant for the child S. from SSA.  He said he had been ordered to pay child support to S. in the amount of $169.19 per month, and that $669.19 ($500 plus $169.19) was sufficient and moreover exceeded the amount of additional dependent allowance he received from VA for his son.  He also reported that he had a daughter he had no contact with, and whom he never claimed as a dependent.

VA records reflect that in November 2007, VA vocational rehabilitation services were found to be infeasible for the Veteran due to his disabilities.

The appellant's 2007 income tax return reflects that her total annual income was $7,596, all of which was from wages.

A January 2008 Alabama state court order reflects that the Veteran had failed to pay child support for five months, from August through December 2007, and sentenced him to jail for this, unless he paid the child support arrearage to the appellant before the end of January 2008.  In March 2008, the Veteran was sentenced to jail after he failed to comply with the January 2008 order.

By letters dated in July 2008, the appellant's adult sons said that the appellant was not able to work full time because S. had ADHD, and she had to care for him after school.  A private medical record received in July 2008 reflects that the child S. has been diagnosed with ADHD and is taking medication for this condition.

The appellant sought garnishment of the Veteran's VA compensation benefits, which was denied in July 2008 on the basis that his VA benefits were not subject to withholding.

In October 2008, the appellant submitted a VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award), showing that her monthly income was comprised of $832 in gross wages from employment, and she had $4 in cash.  She reported the following monthly expenses:  $410 for rent, $200 for food, $85 to $130 for utilities, $80 for telephone, $30 for clothing, $10 for medical expenses, $20 for school expenses, $70 for gas, and $10 for other expenses.  The appellant's reported expenses of $938 per month exceed her reported gross income by $106  (using an average monthly utility expense of $108).  She said she had received $2,300 from the Veteran's attorney in September 2008.

At her March 2009 Board hearing, the appellant testified that the Veteran was not providing child support to S.

In a July 2009 rating decision, the RO granted a 100 percent disability rating for the Veteran's service-connected asthma, effective August 20, 2008.  The RO notified him that they were paying him an additional allowance for one dependent.

In November 2009, the appellant stated that in September 2009, she received $508 in child support from the Veteran.

In August 2009, the appellant stated that in August 2009, the Veteran asked to see his son S. for the first time since July 2007.  She said S. spent an evening with the Veteran in August 2009.

In January 2010, the appellant reported that the Veteran was behind in his child support obligations, and had recently made two payments.  She submitted a computer printout showing that the Veteran paid $508 in September 2009 and $170 in November 2009.

At a February 2010 RO hearing, the Veteran testified that he had recently been awarded SSA disability benefits, and that his son would receive $500 per month (half of the Veteran's SSA benefits) from SSA.  He asserted that the coming retroactive payment from SSA to his son S. would cover his overdue child support payments, and that he would receive the money in March.  He contended that he was providing ample support for his son and that an apportionment was not warranted.  He said he had paid the appellant $2,300 in back child support, as well as one payment of $508 and another payment of $179.  He said his child support obligation was $179 per month.

Letters from SSA dated in February and March 2010 reflect that the child S. was awarded supplemental security income benefits of $674 per month based on his own disability.
 
A March 2010 Alabama state court order reflects that the circuit court judge found that the Veteran was in arrears of child support in the amount of $2,411, which included arrearage and interest.  The judge found from the Veteran's own testimony that he had not timely paid his court-ordered child support for 14 months (since July 2007).  The Veteran was sentenced to jail unless he paid the arrearage.

A May 2010 letter from SSA reflects that the child S.H.W., IV, was awarded $519 per month in child's benefits.

In its May 2010 remand, the Board asked the RO to contact both parties to obtain statements regarding income, expenses, and child support payments made or received, and to attempt to obtain a copy of any relevant state court or state agency documents regarding child support payments.

In June 2010, the appellant said that the Veteran had not seen his son S. since June 2007, and was behind on his child support obligations.  In July 2010 she reported that she had been unemployed since May 2010.

A July 2010 letter from the Veteran's attorney reflects that the Veteran paid child support arrears of $2,353.43 to the appellant in September 2008.  He also indicated that the child S. was awarded child's benefits of $519 per month on account of the Veteran's disability, and that S. would receive an arrearage SSA payment for the months from June 2008 to May 2010.  He stated that the monies the appellant was receiving on behalf of the Veteran's disabled status greatly exceeded the Veteran's child support obligation.  He asserted that the SSA arrearage payment would "extinguish any arrearage that might be pending at this time."  He stated that the Veteran had not earned any income from employment since 2005 and was totally disabled.

In an August 2010 VA Form 21-0788, the appellant reported monthly income of $336 from employment, plus $674 in SSI for her son S.  She reported monthly expenses totaling $978.  Her income exceeds her expenses by $32.

As noted above, the Veteran has not provided current financial information regarding his income and expenses.

The record reflects that both custody and child support arrangements have changed throughout the pendency of this appeal.  Initially, the parties had joint custody of the child, but in July 2007, the appellant was awarded primary custody of the child.  

After considering all of the evidence of record, the Board finds that the child S. does not currently reside with the Veteran, and has not resided with him since July 2007.

With respect to whether the Veteran is reasonably discharging his obligations for his son's support, the appellant states that he does not provide any financial support.  The Veteran essentially contends that the payments to S. by SSA cancel out his child support obligation.

The weight of the evidence shows that although the Veteran has made some child support payments, including a large payment of overdue child support in September 2008, he has not paid his child support in a consistent manner.  Court records show that he has not paid his child support obligation since July 2007.

With respect to the Veteran's income and expenses, the Board observes that he is in receipt of VA compensation benefits (totaling $2,774 monthly as of 2010, including additional allowance for one minor child), as well as monthly Social Security benefits totaling $519.  See 38 U.S.C.A. §§ 1114, 1115, 1134, 1135.  His current total monthly income is $3,293.  In September 2005, the Veteran reported that he had monthly expenses in the amount of $2,500, including payments to the appellant and her sons.  The Board finds that the evidence establishes that while the Veteran may have contributed to the appellant and her other two adult sons in 2005, there is no evidence that he has done so since then, based on the uncontroverted evidence of the appellant and her two sons.  His income significantly exceeds his expenses.  Moreover, the court records reflect that he has repeatedly failed to pay his child support in a timely manner to the appellant on behalf of his son S., and in fact has been jailed for his failure.

The child S.'s SSA benefits, while derived from his father's disability, are a separate benefit awarded by SSA to him, and not a contribution by the Veteran to his support.  Thus, the Veteran has been unable provide any verification that he contributes to his son's support in any meaningful or regular way.

In sum, the credibility of the Veteran's statement regarding the financial support he provides to his son is suspect, in light of the numerous significant inconsistencies in his statements of record; and he has failed to provide any documentation in support of his assertions that he already discharges his financial obligations towards his son.  On the other hand, the appellant has provided documentary evidence in support of her assertions, and she has been shown to be credible.  Her statements of financial need have been supported by court documents reflecting that the Veteran has not consistently paid his court-ordered child support to S., and therefore, her statements carry significantly greater weight.  The Board finds, as a result, that the Veteran has not reasonably discharged his obligations towards his child S.H.W., IV, since July 2007.

Finally, it must be determined whether, as the Veteran claims, it would cause undue hardship to apportion some of his VA compensation benefits to his minor child.  The regulation provides guidance in this regard:  ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of the Veteran's benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  In this case, considering all the evidence of record, the Board finds that an apportionment of 20 percent of the Veteran's VA compensation benefits to his son S.H.W., IV, is appropriate.  Moreover, the Veteran has been receiving a steadily increasing amount per year from the VA (approximately $100 per month, currently), due to his dependent minor child, throughout the appeal period.  To be required to pay some of the money he is receiving for his son, to this child cannot be considered excessive.

Further, hardship has not otherwise been shown.  He does not have any other dependents, and the evidence does not indicate any extraordinary expenses.  

For the foregoing reasons, apportionment of 20 percent of the Veteran's monthly compensation benefits to the appellant on behalf of his minor child S.H.W., IV, is warranted, effective from July 2007.  Thus the appellant's appeal is granted.

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both parties.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).


ORDER

Apportionment of 20 percent of the Veteran's monthly compensation benefits to the appellant on behalf of the Veteran's minor child S.H.W is proper from July 2007, and the appellant's appeal is granted.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


